725 N.W.2d 458 (2007)
TRI-COUNTY INTERNATIONAL TRUCKS, INC., and Idealease of Flint, Plaintiffs-Appellees,
v.
HILLS' PET NUTRITION, INC., Defendant-Appellant.
Docket No. 130671. COA No. 255695.
Supreme Court of Michigan.
January 5, 2007.
On December 13, 2006, the Court heard oral argument on the application for leave to appeal the October 25, 2005 judgment of *459 the Court of Appeals. On order of the Court, the application is again considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.
CORRIGAN, J., concurs in part and dissents in part:
I dissent from the order to the extent that it denies leave to appeal on the issue whether defendant has a contractual duty to indemnify plaintiff Tri-County International Trucks, Inc. I would reverse in part the judgment of the Court of Appeals for the reasons stated in Judge Zahra's partial dissent. I concur with the order to the extent that it denies leave to appeal on the remaining issues.
MARKMAN, J., joins the statement of CORRIGAN, J.